Name: Council Regulation (EEC) No 2388/80 of 15 September 1980 concerning the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of the Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese Republic
 Type: Regulation
 Subject Matter: Europe;  European construction;  international affairs
 Date Published: nan

 17. 9 . 80 Official Journal of the European Communities No L 245/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2388/80 of 15 September 1980 concerning the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of the Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese Republic the Agreement between the European Economic Community and the Portuguese Republic is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement in the form of an exchange of letters provided for in Article 9 of the Supplemen ­ tary Protocol to the Agreement between the European Economic Community and the Portuguese Repub ­ lic (!), signed on 19 December 1979, should be approved, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters relating to Article 9 of the Supplementary Protocol to Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1980 . For the Council The President G. THORN (') OJ No L 348 , 31 . 12. 1979 , p. 44 .